      Case 2:16-cv-00903-KWR-SMV Document 77 Filed 09/24/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

JUAN CARLOS ALONSO,

       Plaintiff,

v.                                                                   No. 16-cv-0903 KWR/SMV

JULIE BARHAM and
CHILDREN, YOUTH AND FAMILIES
DEPARTMENT,

       Defendants.

                                 ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte. Plaintiff has failed appear at a telephonic

status conference scheduled for September 24, 2020, at 1:30 p.m. See [Doc. 76]. Plaintiff is

ordered to show cause why he should not be sanctioned for his failure to appear.

       On September 2, 2020, the Court issued an Order Setting Telephonic Status Conference

for September 24, 2020. [Doc. 76]. The Order directed all parties to call Judge Vidmar’s

teleconference line on September 24, 2020, at 1:30 p.m. The notice of electronic filing indicates

that the Order was sent to Plaintiff by United States mail at 308 South Kansas in Roswell,

New Mexico, 88203. Nevertheless, Plaintiff failed to appear, and the status conference could not

proceed.

       IT IS THEREFORE ORDERED that no later than October 26, 2020, Plaintiff must

show cause, in writing, why he should not be sanctioned for his failure to appear at the telephonic

status conference set for September 24, 2020, in accordance with the Court’s Order Setting

Telephonic Status Conference [Doc. 72].
      Case 2:16-cv-00903-KWR-SMV Document 77 Filed 09/24/20 Page 2 of 2




       IT IS FURTHER ORDERED that if Plaintiff fails to timely respond to this Order, he

may be sanctioned up to and including dismissal of this case without further notice. See Fed.

R. Civ. P. 41(b) (allowing for involuntary dismissal where “the plaintiff fails to prosecute or to

comply with the[] rules [of procedure] or a court order”); Link v. Wabash R.R. Co., 370 U.S. 626,

629–30 (1962) (courts have inherent power to dismiss cases for lack of prosecution); D.N.M.LR-

Civ. 41.1 (“A civil action may be dismissed if, for a period of ninety (90) days, no steps are taken

to move the case forward.”); Fed. R. Civ. P. 16(f) (authorizing sanctions against a party who fails

to comply with court orders); Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992) (outlining

factors to consider in dismissing a case).

       IT IS FURTHER ORDERED that the Clerk of Court mail two copies of this Order to

Plaintiff: one at his address in Roswell and one at the Chaves County Detention Center.

       IT IS SO ORDERED.


                                                             ______________________________
                                                             STEPHAN M. VIDMAR
                                                             United States Magistrate Judge




                                                 2
